Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 1 of 33




            EXHIBIT G
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 2 of 33
                DISTRICT OF COLUMBIA           EFFECTIVE       January 18,         Page 1 of 25
                DEPARTMENT OF CORRECTIONS      DATE:           2018
                                               SUPERSEDES:     4030.1J
                                                               November 15, 2016
                                               OPI:            OPERATIONS
                POLICY AND                     REVIEW DATE:    January 18, 2019
                PROCEDURE
                                              Approving   Quincy L. Booth
                                              Authority:  Director
                SUBJECT:          INMATE GRIEVANCE PROCEDURE (IGP)
                NUMBER:           4030.1K
                Attachments:      Attachment A - Inmate Grievance Process and Time Frames
                                  Attachment B – Inmate Request Slip
                                  Attachment C - Inmate Informal Resolution/Grievance Form
                                  Attachment D – Crystal Report IGP Receipt
                                  Attachment E – Appeal Level 1- Deputy Director
                                  Attachment F – Appeal Level 2 - Director
                                  Attachment G – Inmate Grievance Return Form

SUMMARY OF CHANGES:

Section                        Change
Entire Policy                  Minor Changes throughout entire policy.




APPROVED:

Signature on File




_______________________                       _____1/18/2018_____
Quincy L. Booth, Director                       Date Signed
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 3 of 33
DISTRICT OF COLUMBIA                                EFFECTIVE DATE:       January 18, 2018    Page 2 of 25
DEPARTMENT OF CORRECTIONS
                                                    SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                      November 15, 2016
                                                     REVIEW DATE:         January 18, 2019
SUBJECT:                 INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                  4030.1K
Attachments:             Attachment A - Inmate Grievance Process and Time Frames
                         Attachment B – Inmate Request Slip
                         Attachment C - Inmate Informal Resolution/Grievance Form
                         Attachment D – Crystal Report IGP Receipt
                         Attachment E – Appeal Level 1 - Deputy Director
                         Attachment F - Appeal Level 2 - Director
                         Attachment G – Inmate Grievance Return Form



1.   PURPOSE AND SCOPE. To provide administrative procedures through which
     inmates of the District of Columbia Department of Corrections (DOC) may seek
     resolution of complaints.

2.   POLICY

     a.     It is DOC policy to provide administrative means for expression and resolution
            of inmate issues and complaints through informal resolution. Many matters
            can and should be resolved directly and promptly between the inmate and
            authorized institutional staff and resolution shall be the primary goal.

     b.     If informal resolution does not provide a successful solution for the complaint
            or in the event of an emergency grievance, inmates may use the formal
            grievance process.

     c.     The grievance process has at least one level for appeal.

     d.     All complaints and grievances shall be considered and resolved in a fair and
            impartial manner.

     e.     Grievances are considered legal correspondence. Staff shall not open or
            inspect a sealed envelope that is labeled “Grievance” and addressed to the
            Grievance Coordinator or the Director.

     f.     DOC employees, contractors, interns and volunteers shall not retaliate or
            allow one inmate to retaliate against another inmate for the good faith use of,
            or participation in, the inmate grievance process.

3.   APPLICABILITY

     a.     This directive applies to any DOC facility and to contractors who house or
            provide services to inmates under the care and custody of the DOC.

     b.     Inmates housed in contract facilities shall adhere to the procedures for the
            inmate grievance process as outlined in this directive.
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 4 of 33
DISTRICT OF COLUMBIA                                EFFECTIVE DATE:       January 18, 2018    Page 3 of 25
DEPARTMENT OF CORRECTIONS
                                                    SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                      November 15, 2016
                                                     REVIEW DATE:         January 18, 2019
SUBJECT:                 INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                  4030.1K
Attachments:             Attachment A - Inmate Grievance Process and Time Frames
                         Attachment B – Inmate Request Slip
                         Attachment C - Inmate Informal Resolution/Grievance Form
                         Attachment D – Crystal Report IGP Receipt
                         Attachment E – Appeal Level 1 - Deputy Director
                         Attachment F - Appeal Level 2 - Director
                         Attachment G – Inmate Grievance Return Form



4.   NOTICE OF NON-DISCRIMINATION. In accordance with the D.C. Human Rights
     Act of 1977, as amended, D.C. Official Code §2-1401.01 et seq., (Act) the District
     of Columbia does not discriminate on the basis of race, color, religion, national
     origin, sex, age, marital status, personal appearance, sexual orientation, gender
     identity or expression, familial status, family responsibilities, matriculation, political
     affiliation, genetic information, disability, source of income, status as a victim of an
     intrafamily offense, or place of residence or business. Sexual harassment is a form
     of sex discrimination that is also prohibited by the Act. Discrimination in violation of
     the Act will not be tolerated. Violators will be subject to disciplinary action.

5.   PROGRAM OBJECTIVES. The expected results of this program are:

     a.     Open lines of communication will identify, prevent and resolve matters
            thereby reducing the need for complaints and grievances.

     b.     Inmate grievances will be resolved through formal procedures when informal
            means have failed.

     c.     Written responses based upon investigation and resolution when
            appropriate, including the reasons for the decision, shall be given to all inmate
            complaints and grievances within the prescribed time limits.

     d.     Inmates will use this procedure and pursue claims in court only if dissatisfied
            with resolutions obtained from the IGP.

6.   DIRECTIVES AFFECTED

     a.     Directive Rescinded

            PP 4030.1J           Inmate Grievance Procedures (IGP) (11/15/16)

     b.     Directives Referenced

            PM 1300.1H           Freedom of Information Act (FOIA)
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 5 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 4 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



            PS 2000.2           Retention and Disposal of Department Records

            PP 3350.2           Elimination of Sexual Abuse, Assault, and Misconduct

            PP 3800.3           ADA: Communications for Deaf and Hard of Hearing

            PP 4020.1           Inmate Orientation Program

            PP 4070.1           Inmate Telephone Access

            PM 5300.1           Inmate Disciplinary and Administrative Housing Hearing
                                Procedures

            PM 5300.2           Juvenile Disciplinary and Administrative Housing Hearing
                                Procedures
7.   AUTHORITY

     a.     DC Code § 24-211.02 Powers; Promulgation of Rules

     b.     Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e.

     c.     D.C. Code § 2-531, et seq., D.C. Freedom of Information Act

8.   STANDARDS REFERENCED. American Correctional Association (ACA) 4th
     Edition Standards for Adult Local Detention Facilities 4-ALDF-2A-05, 4-ALDF-2A-
     27, 4-ALDF-6B-01, 4-ALDF-4C-01, 4-ALDF-4D-22-07 and 4-ALDF-6A-07.

9.   RESPONSIBILITIES

     a.     Wardens shall ensure that an investigation is conducted and an adequate
            response is prepared for each grievance in accordance with the procedures
            set forth in this directive.

     b.     The Deputy Director(s) shall ensure that an investigation is conducted and an
            adequate response is prepared for each appeal to a grievance in accordance
            with the procedures set forth in this directive.
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 6 of 33
DISTRICT OF COLUMBIA                                 EFFECTIVE DATE:       January 18, 2018    Page 5 of 25
DEPARTMENT OF CORRECTIONS
                                                     SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                       November 15, 2016
                                                      REVIEW DATE:         January 18, 2019
SUBJECT:                  INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                   4030.1K
Attachments:              Attachment A - Inmate Grievance Process and Time Frames
                          Attachment B – Inmate Request Slip
                          Attachment C - Inmate Informal Resolution/Grievance Form
                          Attachment D – Crystal Report IGP Receipt
                          Attachment E – Appeal Level 1 - Deputy Director
                          Attachment F - Appeal Level 2 - Director
                          Attachment G – Inmate Grievance Return Form



     c.     Each facility and housing unit shall maintain a supply of Informal
            Resolution/Grievance Forms.

     d.     Each facility and housing unit shall maintain a supply of IGP Appeal forms.

     e.     Each Housing Unit and Community Correctional Center (CCC) supervisor
            shall ensure that forms are available and accessible to inmates during his or
            her tour of duty.

     f.     The inmate grievance procedures shall be available to inmates regardless of
            any disciplinary, classification, or other administrative or legal conditions
            affecting them.

     g.     The IGP Coordinator shall be responsible for coordinating the resolution of
            informal and formal grievances in accordance with this directive.

     h.     The IGP Coordinator shall be responsible for coordinating activities and
            operations associated with informal complaint resolution and grievances.

     i.     The inmate should make an attempt to resolve any issue by communicating
            with a staff person before initiating an informal complaint.

10. GRIEVABLE ISSUES

     a.     Grievance Issues. Inmates may request informal resolution and/or grieve the
            following matters through the grievance process.

            1) Matters relating to the conditions of safety, care and supervision such as

                a.    Safety,
                b.    Sanitation
                c.    Facility Management,
                d.    Improper staff action,
                e.    Inappropriate use of force by staff,
                 f.   Housing,
                g.    Facility Transfer
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 7 of 33
DISTRICT OF COLUMBIA                                 EFFECTIVE DATE:       January 18, 2018    Page 6 of 25
DEPARTMENT OF CORRECTIONS
                                                     SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                       November 15, 2016
                                                      REVIEW DATE:         January 18, 2019
SUBJECT:                  INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                   4030.1K
Attachments:              Attachment A - Inmate Grievance Process and Time Frames
                          Attachment B – Inmate Request Slip
                          Attachment C - Inmate Informal Resolution/Grievance Form
                          Attachment D – Crystal Report IGP Receipt
                          Attachment E – Appeal Level 1 - Deputy Director
                          Attachment F - Appeal Level 2 - Director
                          Attachment G – Inmate Grievance Return Form



               h.    Transportation
                i.   Discrimination
                j.   Protection from harm,
               k.    Sexual harassment and sexual safety, ;

           2) Matters relating to inmate programs, activities and services such as

               a.    Access to Courts (e.g. law library, legal mail, notary, attorney calls),
               b.    Access to and quality of health care,
               c.    Access to personal hygiene,
               d.    Canteen,
               e.    Case Management Service,
                f.   Food Service,
               g.    Inmate Finance,
               h.    Mail,
                i.   Programs and Activities,
                j.   Religious services and practices
               k.    Communications (Mail, Visitation, Telephone, Legal)

           3) Matters relating to inmate property;

           4) Matters relating to individual staff treatment and inmate actions;

           5) Matters relating to sentence computations, good time and jail credits,
              detainers, and late release;

           6) Denial of access to the informal resolution or IGP processes;

           7) Reprisals against inmates for utilizing the IGP process;

           8) Matters pertaining to inmate treatment and legal rights established by
              federal and local law and regulations; and

           9) The application of DOC rules, policies and/or procedures except those
              listed in § b ¶1 below (those matters have established appeal procedures).
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 8 of 33
DISTRICT OF COLUMBIA                                EFFECTIVE DATE:       January 18, 2018    Page 7 of 25
DEPARTMENT OF CORRECTIONS
                                                    SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                      November 15, 2016
                                                     REVIEW DATE:         January 18, 2019
SUBJECT:                 INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                  4030.1K
Attachments:             Attachment A - Inmate Grievance Process and Time Frames
                         Attachment B – Inmate Request Slip
                         Attachment C - Inmate Informal Resolution/Grievance Form
                         Attachment D – Crystal Report IGP Receipt
                         Attachment E – Appeal Level 1 - Deputy Director
                         Attachment F - Appeal Level 2 - Director
                         Attachment G – Inmate Grievance Return Form



            10) All Prison Rape Elimination Act (PREA) complaints regarding sexual
               abuse and sexual violence shall be made immediately to any DOC staff
               person.

     b.     Non-Grievable Issues. In accordance with this directive the following issues
            cannot be grieved under this process.

            1) Institutional or Court Ordered Work Release decisions,

            2) Classification Committee decisions


            3) Requests under the Freedom of Information Act and HIPAA

            4) Inmate class action grievances or petitions;

            5) Final decisions on grievances after appeals are exhausted;

            6) Inmate Accident Claims, Tort Claims;

            7) Complaints filed on behalf of other inmates;

            8) Federal and local court decisions, laws and regulations;

            9) Policies, procedures, decisions or matters to include but not be limited to
               transfers, sentence computations, warrants, detainers, writs, holds and
               parole/probation/release treatment decisions issued by the U.S. Parole
               Commission. the Federal Bureau of Prisons, Immigration and Customs
               Enforcement (ICE) or other Agencies, States and Jurisdictions;

            10) Disciplinary Board and Housing Hearing rulings cannot be grieved under
               this policy, but can be appealed to the Warden in accordance with PM
               5300.1, Inmate Disciplinary and Administrative Housing Hearing
               Procedures, and PM 5300.2, Juvenile Disciplinary and Administrative
               Housing Hearing Procedures.
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 9 of 33
DISTRICT OF COLUMBIA                                EFFECTIVE DATE:       January 18, 2018    Page 8 of 25
DEPARTMENT OF CORRECTIONS
                                                    SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                      November 15, 2016
                                                     REVIEW DATE:         January 18, 2019
SUBJECT:                 INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                  4030.1K
Attachments:             Attachment A - Inmate Grievance Process and Time Frames
                         Attachment B – Inmate Request Slip
                         Attachment C - Inmate Informal Resolution/Grievance Form
                         Attachment D – Crystal Report IGP Receipt
                         Attachment E – Appeal Level 1 - Deputy Director
                         Attachment F - Appeal Level 2 - Director
                         Attachment G – Inmate Grievance Return Form



11. INMATE NOTIFICATION

     a.     The Warden, CCC Administrator or other contract facilities shall ensure that
            this directive and any other written directives pertaining to the Inmate
            Grievance Procedure (IGP) are readily available to all inmates/offenders.

     b.     The inmate grievance procedure is outlined in The Inmate Handbook, and
            further notification of the procedures shall also be given to each inmate during
            intake orientation.

     c.     This directive shall be readily available in the law library, case manager
            offices, and posted on inmate bulletin boards..

     d.     The Warden shall ensure that non-English speaking inmates, inmates who
            cannot read or are otherwise disabled (physically or mentally), receive
            assistance in order to understand and access the inmate grievance
            procedures.


12. STAFF NOTIFICATION/TRAINING

     a.     The Deputy Director(s) shall ensure that this directive and any other written
            directives pertaining to the IGP are made available to all staff assigned to
            DOC and DOC contract facilities.

     b.     The Department’s Training Academy shall include a discussion of this
            directive as part of its Pre-Service, Basic Correctional Training (BCT) and In-
            Service training curriculum for employees.

     c.     Staff members shall have an opportunity to ask questions regarding the IGP
            and will be given an opportunity to have these questions answered orally.

     d.     The Training Administrator shall maintain the signed acknowledgements
            indicating that staff members have reviewed a copy of the IGP policy.
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 10 of 33
DISTRICT OF COLUMBIA                              EFFECTIVE DATE:       January 18, 2018    Page 9 of 25
DEPARTMENT OF CORRECTIONS
                                                  SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                    November 15, 2016
                                                   REVIEW DATE:         January 18, 2019
SUBJECT:               INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                4030.1K
Attachments:           Attachment A - Inmate Grievance Process and Time Frames
                       Attachment B – Inmate Request Slip
                       Attachment C - Inmate Informal Resolution/Grievance Form
                       Attachment D – Crystal Report IGP Receipt
                       Attachment E – Appeal Level 1 - Deputy Director
                       Attachment F - Appeal Level 2 - Director
                       Attachment G – Inmate Grievance Return Form



13. SUPERVISION AND MANAGEMENT

     a.    The Warden or designee, Deputy Warden and designated program managers
           shall visit housing units and inmate activity areas at least weekly to
           encourage informal contact with staff and inmates and to informally observe
           living and working conditions.

     b.    The Chief Case Manager, Case Managers, Correctional Supervisors and
           Housing Unit Officers shall make every attempt to keep the channels of
           communication open between staff and inmates and shall informally resolve
           issues expeditiously whenever possible.

     c.    When managers determine that the results of an inmate grievance point to
           general deficiencies, appropriate action shall be taken. This action may
           include recommendations for procedural changes, refresher training,
           counseling, and corrective actions as appropriate.

14. INVESTIGATING GRIEVANCES. Managers shall investigate and respond to
    informal and formal grievances. Persons implicated or involved in a grievance are
    prohibited from investigating that grievance.

15. CONFIDENTIALITY. Records concerning an individual’s participation in the IGP
    are considered confidential. These records shall be made available in accordance
    with the established procedures for confidential records and information, as
    contained in the D. C. Freedom of Information Act and agency PP 1300.1,
    Freedom of Information Act (FOIA).

16. INMATE GRIEVANCE ADVISORY COMMITTEE (IGAC). The CDF and CTF shall
    establish and maintain an IGAC, composed of three (3) to five (5) inmates. The
    committee shall consist of IGP Coordinator, one program manager and one
    uniformed supervisor. CCC shall maintain an IGAC composed of three (3)
    inmates, IGP Coordinator, and a Case Manager. The IGAC shall meet monthly and
    has the following responsibilities:
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 11 of 33
DISTRICT OF COLUMBIA                              EFFECTIVE DATE:       January 18, 2018    Page 10 of 25
DEPARTMENT OF CORRECTIONS
                                                  SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                    November 15, 2016
                                                   REVIEW DATE:         January 18, 2019
SUBJECT:               INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                4030.1K
Attachments:           Attachment A - Inmate Grievance Process and Time Frames
                       Attachment B – Inmate Request Slip
                       Attachment C - Inmate Informal Resolution/Grievance Form
                       Attachment D – Crystal Report IGP Receipt
                       Attachment E – Appeal Level 1 - Deputy Director
                       Attachment F - Appeal Level 2 - Director
                       Attachment G – Inmate Grievance Return Form



     a.    Discussing general inmate concerns and grievance matters as defined in this
           directive;

     b.    Providing recommendations and comments to the Warden/Office of
           Community Corrections (OCC) Administrator regarding the operation,
           effectiveness, and credibility of the IGP process;

     c.    Providing recommendations to the Deputy Director(s) and the OCC
           Administrator for improved activities and conditions;

     d.    Reviewing the IGP Policy and Procedure during annual reviews, and

     e.    Preparing and forwarding minutes of IGAC meetings to the Warden for review
           and other appropriate action.

17. INMATE GRIEVANCE PROCEDURE (IGP) COORDINATOR

     a.    The Warden shall appoint an IGP Coordinator who shall:

           1)   Coordinate activities and operations associated with informal complaint
                resolution and IGP retrieval, distribution, tracking, database entry,
                monitoring and establishment of response dates given by the IGP
                Coordinator to the Office Chiefs for response.

           2)   Collect Inmate Informal Resolution/Grievance Forms from each housing
                unit IGP mailbox on a daily basis (excluding Saturdays, Sundays and
                legal holidays).

           3)   Ensure informal resolution has been attempted (excluding emergency
                grievances).

           4)   Contact the appropriate manager for additional response/resolution.

           5)   Maintain the JACCS electronic data input and tracking.
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 12 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 11 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



           6)   Apprise the affected Warden when suspense dates are not met.

           7)   Ensure the inmate receives a copy of the completed grievance.

           8)   If the inmate is transferred to a contract facility, other jurisdictions, or
                between facilities (CDF & CTF), the IGP Coordinator shall forward the
                response to the IGP Coordinator where the inmate is located.

           9)   The IGP Coordinator where the inmate is located shall ensure that the
                response to the grievance is forwarded to the inmate and a copy is
                placed in the inmate’s official institutional record.

           10) Not less than quarterly, conduct a random sample of grievance decisions
               and document whether the assigned manager took appropriate action by
               the imposed deadline.

           11) Bring matters of concern or potential problems to the Warden’s and/or
               other appropriate manager’s attention.

     b.    The Director and Deputy Director(s) shall assign staff to perform the above
           stated duties at the respective appeal levels.


18. TIME REQUIREMENT FOR INITIAL INMATE COMPLIANT

     a.    The inmate is to attempt to advise a staff member of his /her complaint as
           soon as possible after the issue arises, but in no case should the time period
           be more than five (5) business days from the date of the incident causing the
           issue (see Attachment A), unless the inmate can provide a reasonable
           explanation for a delay. Normally, the inmate should discuss the issue with a
           staff person with all available information to assist in the resolution of a
           complaint.

     b.    Failure of the inmate to properly attempt to resolve the complaint may result
           in the inmate informal resolution form being rejected.
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 13 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 12 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



19. INFORMAL RESOLUTION PROCESS

     a.    With the exception of emergency grievances, inmates are required to utilize
           the informal resolution process concerning disputes, or complaints that were
           not reasonably addressed after submission of a request slip (Attachment B)
           or verbal requests.

     b.    Inmate Informal Resolution/Grievance Forms.

           1) Inmates shall be able to request informal resolution within five (5) days
              after a request for services by a staff person has not been satisfied.

           2) Inmates may request the inmate informal resolution/grievance form
              (Attachment C) from any staff member who is assigned to his or her
              housing unit and the staff member shall give the inmate the form during
              his or her shift or tour of duty.

           3) The inmate shall place the informal resolution form in the IGP box for the
              IGP coordinator to record and disseminate to various departments.

           4) The designated department shall research necessary information to
              determine if a remedy is possible. All informal resolutions relating to
              Contractors services shall be forwarded to the Contract Monitors

           5) The department designee shall develop a response to present to the
              inmate in an attempt to resolve the issue informally.


           6) Department designee shall respond to the inmate complaint within seven
              (7) business days by submitting the signed official response on the original
              form to the IGP coordinator who will forward the response to the inmate.

           7) The IGP Coordinator shall ensure that the inmate receives a copy of the
              completed informal resolution/grievance form.

           8) The IGP Coordinator shall scan the informal resolution into PaperClip
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 14 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 13 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



           9) If the issue could not be resolved by the Department designee, the inmate
              may submit the original complaint to the IGP Coordinator by placing the
              form in the housing unit IGP box. This action will initiate a formal
              grievance.

           10) The IGP Coordinator or designee shall collect inmate informal formal
               grievance/grievance forms from each housing unit locked grievance box
               daily, Monday through Friday.

           11) The IGP Coordinator shall generate an inmate receipt using the Crystal
               Reports (Attachment D) Informal Resolution/Grievance Form Request
               Receipt (Attachment C).

           12) IGP Coordinator or designee shall enter data into JACCS and DOC’s Data
               tracking system.

           13) The inmate shall receive a response within fifteen (15) business days of
               receipt by the IGP Coordinator.

           14) In accordance with this directive, the IGP Coordinator may request an
               extension of the fifteen (15) business days when the response
               requirement relates to extenuating circumstances. Examples include but
               are not limited to; when a staff member is not available due to leave or
               otherwise unavailable or when there is an unexpected emergency or the
               matter is pending a broader investigation.

20. CRITERIA FOR FILING A FORMAL GRIEVANCE

     a.    An inmate may file a formal grievance when:

           1) The inmate is not satisfied with the results of the informal resolution
              process, in which case the inmate shall file the formal grievance within five
              (5) business days of receipt of the informal resolution response, or
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 15 of 33
DISTRICT OF COLUMBIA                                 EFFECTIVE DATE:       January 18, 2018    Page 14 of 25
DEPARTMENT OF CORRECTIONS
                                                     SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                       November 15, 2016
                                                      REVIEW DATE:         January 18, 2019
SUBJECT:                  INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                   4030.1K
Attachments:              Attachment A - Inmate Grievance Process and Time Frames
                          Attachment B – Inmate Request Slip
                          Attachment C - Inmate Informal Resolution/Grievance Form
                          Attachment D – Crystal Report IGP Receipt
                          Attachment E – Appeal Level 1 - Deputy Director
                          Attachment F - Appeal Level 2 - Director
                          Attachment G – Inmate Grievance Return Form



             2) The inmate has not received a response within fifteen (15) business days
                of filing the complaint.

     b.      Each grievance must pertain to one specific incident, charge or complaint.

     c.      Inmates shall not submit redundant or duplicate copies of the same
             grievance.

21. FORMAL GRIEVANCE PROCESS

     a.      The inmate shall place the original Inmate Informal Resolution\Grievance
             form in the locked grievance box marked “GRIEVANCES.” IGP collection
             boxes are located in each housing unit.

     b.      Inmates in restrictive housing units shall place the grievance form in the
             locked box marked “” “IGP” during their individual recreation time or may also
             submit the grievance to their assigned case manager or a supervisor, having
             first placed the grievance form in a sealed envelope. The case manager or
             supervisor shall then place the grievance form in the locked box marked “
             “IGP”.

     c.      The Grievance Coordinator shall log all grievances into the JACCS system.

     d.      The IGP Coordinator shall generate an inmate receipt using the Crystal
             Reports (Attachment D) Informal Resolution Request Receipt (Attachment C).

     e.      The IGP Coordinator shall forward the inmate receipt to the inmate via
             institutional mail.

     f.      The IGP Coordinator shall contact the appropriate program manager or staff
             member and establish a response due date. Contract monitor shall be notified
             for all responses related to contracted services.

     g.      The IGP Coordinator or designee shall log the complaint and make
             appropriate entries into an informal complaint tracking system.
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 16 of 33
DISTRICT OF COLUMBIA                                 EFFECTIVE DATE:       January 18, 2018    Page 15 of 25
DEPARTMENT OF CORRECTIONS
                                                     SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                       November 15, 2016
                                                      REVIEW DATE:         January 18, 2019
SUBJECT:                  INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                   4030.1K
Attachments:              Attachment A - Inmate Grievance Process and Time Frames
                          Attachment B – Inmate Request Slip
                          Attachment C - Inmate Informal Resolution/Grievance Form
                          Attachment D – Crystal Report IGP Receipt
                          Attachment E – Appeal Level 1 - Deputy Director
                          Attachment F - Appeal Level 2 - Director
                          Attachment G – Inmate Grievance Return Form



     h.      Department designee shall respond to the inmate complaint within seven (7)
             business days by submitting the signed official response on the original form
             to the inmate.

     i.      The manager or contract monitor is responsible for responding to the
             grievance shall ensure that the Grievance Coordinator receives the original
             grievance with the response and any corresponding documentation to ensure
             that the grievance is appropriately logged.


     j.      Unless an extension is granted due to extenuating circumstances, the inmate
             shall receive a response within fifteen (15) calendar days of submission.

22. REQUEST FOR WARDEN’S ADMINISTRATIVE REMEDY

     a.      Within five (5) business days of receiving the Formal Grievance response
             from the IGP Coordinator, the inmate may elect to appeal the decision by
             submitting the original inmate informal resolution/grievance form to the
             Warden.

     b.      Inmates shall submit the original form to the IGP Coordinator for a request for
             the Warden’s administrative remedy.

     c.      If the original form cannot be obtained, an inmate may submit his or her
             grievance on standard, letter-sized paper. This grievance shall contain the
             following information:

             1) The name and DCDC number of the inmate filing the grievance;

             2) The name of the housing unit/number and cell number and/or community
                correctional center where the inmate is housed;

             3) The nature of the complaint or grievance, date of occurrence, and the
                remedy sought;

             4) The inmate’s signature; and
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 17 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 16 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



           5) The date submitted.

     d.    The Warden shall review the Formal Grievance form and issue a response
           within fifteen (15) business days of receipt of the form.
     e.    The Warden’s office shall ensure appropriate remedies for valid grievances
           are provided.

23. PROCEDURES FOR FILING AN EMERGENCY GRIEVANCE

     a.    Emergency grievances shall be defined as matters in which an inmate would
           be subjected to substantial risk of personal injury or serious and irreparable
           harm if the inmate filed the grievance in the routine manner with the normally
           allowed response time.

     b.    The inmate must prominently label and identify the grievance as an
           “Emergency Grievance” at the top of the Inmate Informal Resolution
           Grievance Form (Attachment C) and state the nature of the emergency.

     c.    The inmate shall file the emergency grievance in a sealed envelope and shall
           mark the envelope as an emergency grievance. The inmate shall address his
           or her emergency grievance to the lowest administrative level at which an
           appropriate remedy can be achieved (i.e., OCC Administrator, Warden, or
           Director).

     d.    If it is necessary for an inmate to file an emergency grievance on the
           weekend or a holiday the sealed envelope shall be given to the Shift
           Supervisor. The Shift Supervisor will ensure that the Duty Administrative
           Officer is notified upon receipt of the emergency grievance.

     e.    If an inmate’s grievance is of a sensitive nature and he/she has reason to
           believe that he/she would be adversely affected if it was to become known at
           the institutional level, he/she may file the grievance directly with the Director.
           All such emergency grievances may be placed in the locked grievance box or
           forwarded via regular institutional mail.
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 18 of 33
DISTRICT OF COLUMBIA                                EFFECTIVE DATE:       January 18, 2018    Page 17 of 25
DEPARTMENT OF CORRECTIONS
                                                    SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                      November 15, 2016
                                                     REVIEW DATE:         January 18, 2019
SUBJECT:                 INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                  4030.1K
Attachments:             Attachment A - Inmate Grievance Process and Time Frames
                         Attachment B – Inmate Request Slip
                         Attachment C - Inmate Informal Resolution/Grievance Form
                         Attachment D – Crystal Report IGP Receipt
                         Attachment E – Appeal Level 1 - Deputy Director
                         Attachment F - Appeal Level 2 - Director
                         Attachment G – Inmate Grievance Return Form



     f.      The IGP Coordinator shall immediately review and consult with the Warden,
             to determine if the complaint is of an emergency nature as defined in this
             directive.

     g.      The IGP Coordinator shall inform the inmate if the grievance is not accepted
             as an emergency grievance and informed that the grievance shall be treated
             as a regular grievance.

     h.      The following special provisions shall apply to emergency grievances:

             1) An emergency grievance shall be responded to within seventy-two (72)
                hours of its receipt.

             2) Within forty-eight (48) hours of receiving a response to the emergency
                grievance, an inmate may appeal to the next level of the IGP appeal
                process, unless the emergency went directly to the director.

24. EMERGENCY GRIEVANCE FOR PREA ALLEGATIONS

     a. Inmates may, but are not required to, file a complaint of sexual assault, sexual
        abuse, or sexual misconduct directly with the Director as an emergency
        grievance.

     b. The Director shall immediately forward the complaint to the PREA Coordinator,
        who will initiate the investigation with the Office of Investigative Services.

     c. OIS shall issue a final agency decision on the merits of the grievance within
        ninety (90) days of the initial filing of the grievance. OIS may request an
        extension of time to respond, of up to seventy (70) days if ninety (90) days is
        insufficient to make an appropriate decision.

     d. OIS shall notify the inmate in writing of any such extension and provide a date
        by which a decision will be made.
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 19 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 18 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



     e. After receiving an emergency grievance alleging that an inmate is subject to a
        substantial risk of imminent sexual abuse, DOC shall provide an initial response
        within forty-eight (48) hours and shall issue a final decision within five (5) days.

     f. The initial response and final agency decision shall document DOC’s
        determination whether the inmate is at substantial risk of imminent sexual
        abuse and the action taken in response to the emergency grievance.

25. FILING AN APPEAL LEVEL 1

     a.    Central Detention and Correctional Treatment Facilities

           1) If an inmate is not satisfied with the Warden’s response to a grievance, he
              or she may file an Appeal Level 1 appeal to the Deputy Director for
              Operations.

           2) This appeal shall be filed within five (5) days of receipt of the grievance
              response from the Warden, using the Appeal Level 1 – Deputy Director
              form (Attachment E). The appeal shall be accompanied by a copy of the
              original Inmate Informal Resolution Grievance form with supporting
              documentation. If the Appeal Level 1 – Deputy Director form cannot be
              obtained; an inmate may submit the grievance on separate paper.

           3) The Deputy Director shall respond to an appeal within twenty-one (21)
              days following its receipt.

     b.    Contract Community Correctional Center (CCC)

           1) CCC Inmate Appeal Process. If an inmate housed in a contract community
              correctional center is not satisfied with his or her response from the
              contract CCC Administrator he or she may file an appeal to the Deputy
              Director for Operations within five (5) days, using IGP Form 1 Appeal
              Level 1 – Deputy Director (Attachment E). If an IGP Form 1 Appeal Level
              1 – Deputy Director cannot be obtained; an inmate may submit the
              grievance on standard letter-size paper. This appeal must be
          Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 20 of 33
DISTRICT OF COLUMBIA                                 EFFECTIVE DATE:       January 18, 2018    Page 19 of 25
DEPARTMENT OF CORRECTIONS
                                                     SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                       November 15, 2016
                                                      REVIEW DATE:         January 18, 2019
SUBJECT:                  INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                   4030.1K
Attachments:              Attachment A - Inmate Grievance Process and Time Frames
                          Attachment B – Inmate Request Slip
                          Attachment C - Inmate Informal Resolution/Grievance Form
                          Attachment D – Crystal Report IGP Receipt
                          Attachment E – Appeal Level 1 - Deputy Director
                          Attachment F - Appeal Level 2 - Director
                          Attachment G – Inmate Grievance Return Form



                accompanied by copies of the original grievance and responses, and
                appropriate supporting documentation from the OCC Administrator.

             2) The Deputy Director or designee shall respond to the appeal within
                twenty-one (21) days of receipt.

             3) The IGP Coordinator shall input required data into the JACCS Appeal Log.

26. FILING AN APPEAL LEVEL 2

     a.      Level 2 is a final appeal an inmate housed at the CDF, CTF or a contracted
             facility who is dissatisfied with an appeal decision rendered by the Deputy
             Director may submit. His or her grievance to the Director within five (5) days
             following the receipt of a grievance appeal response.

     b.      The Appeal Level 2 – Director (Attachment F) shall be used for filing an
             appeal to the Director.

     c.      Appeals to the Director must be accompanied by the original grievance and
             appeal along with the corresponding responses. If an IGP Form 2 Appeal
             Level 2 – Director cannot be obtained; an inmate may submit the grievance
             on separate paper.

     d.      The Director shall respond to an inmate’s appeal within thirty (30) days of
             receipt of the appeal.

     e.      The Director shall be the final level of appeal for each inmate who files a
             grievance consistent with the DOC Inmate Grievance Procedure.

     f.      The Director’s designee shall input required data into the JACCS Appeal Log.

27. INMATE ASSISTANCE IN SUBMITTING A GRIEVANCE- An inmate may assist
    another inmate at the same facility in preparing a grievance or an appeal.
    Assistance in preparing the grievance or appeal may include an inmate writing the
    document for another inmate who cannot write, has limited understanding of
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 21 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 20 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



     English, whose handwriting is not legible, or who is unable to type. The
     complaining inmate must sign the grievance or appeal and submit it to staff.

28. DOC PROCEDURES FOR PROCESSING A GRIEVANCE

     a.    IGP Coordinator

           1) The IGP Coordinator or designee shall collect inmate grievances from
              each housing unit grievance box daily, Monday through Friday.

           2) The IGP Coordinator shall inform the inmate in writing:

               a) Resolution of informal and formal grievances;

               b) When a non-emergency grievance will receive informal resolution
                  because the inmate failed to follow this step of the process;

               c) When the matter cannot be grieved under the IGP and/or should be
                  otherwise appropriately addressed.

               d) If a grievance is not accepted as an emergency grievance the inmate
                  must be informed that the grievance shall be treated as regular
                  grievance.

           3) The IGP Coordinator shall generate an inmate receipt using the Crystal
              Reports Informal Resolution Request Receipt or IGP Grievance Receipt.

           4) The IGP Coordinator shall forward the inmate receipt via institutional mail.

           5) The IGP Coordinator shall input required data into JACCS and DOC Data
              tracking, which includes but is not limited to:

               a) Grievance Entry Information - The IGP Coordinator shall enter the
                  JACCS Grievance Type Code to indicate the subject of each complaint
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 22 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 21 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



                  in order to permit efficient reporting, tracking and monitoring of informal
                  resolution and grievances.

               b) Enter new date if extension is granted.

           6) Review of Information.
           7) Determine if the grievance was referred for investigation.
           8) The new date that a response is due when an extension has been
              granted.

           9) Enter Appeal Level 2 ruling into PaperClip(when applicable).

           10) The IGP Coordinator shall scan the original complaint/grievance into
               PaperClip.

           11) The IGP Coordinator shall then forward the complaint/grievance to the
               appropriate Department Designee for investigation and resolution.

           12) The IGP Coordinator will monitor response due dates for grievances filed
               using the Crystal Reports IGP Grievances Due Next 7 Days and IGP
               Overdue Grievances features.

     b.    The Department Designee shall:

           1) Investigate grievances. The manager shall impartially investigate each
              grievance and make every effort to reach a reasonable resolution.

           2) Respond to Grievances.

           3) Provide a written memorandum of response to the IGP Coordinator within
              seven (7) business days following receipt of the grievance.
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 23 of 33
DISTRICT OF COLUMBIA                                  EFFECTIVE DATE:       January 18, 2018    Page 22 of 25
DEPARTMENT OF CORRECTIONS
                                                      SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                        November 15, 2016
                                                       REVIEW DATE:         January 18, 2019
SUBJECT:                   INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                    4030.1K
Attachments:               Attachment A - Inmate Grievance Process and Time Frames
                           Attachment B – Inmate Request Slip
                           Attachment C - Inmate Informal Resolution/Grievance Form
                           Attachment D – Crystal Report IGP Receipt
                           Attachment E – Appeal Level 1 - Deputy Director
                           Attachment F - Appeal Level 2 - Director
                           Attachment G – Inmate Grievance Return Form



             4) F4. Forward a written notice of the findings and the decision to the inmate.
                If the grievance is returned for failure to comply with administrative
                procedure, the Return of Grievance form (Attachment G) will be sent to
                the inmate.

             5) In consultation with the IGP Coordinator, determines that a sufficient
                response to a grievance cannot be rendered within the prescribed time
                limitation, the following shall occur:

                 a. The affected inmate must be notified in writing of the need for the
                    extension and of the specific length of the extension.

                 b. Otherwise, when a grievance does not receive a response within the
                    prescribed response time, as established in this policy, the inmate may
                    proceed to the next step in the grievance procedure.

29. EXCESSIVE FILING OF GRIEVANCES. If it is documented by the Warden or
    designee that an inmate is deliberately abusing the grievance system through
    excessive filing of grievances and/or repeated refusal to follow procedures, the
    Warden or designee will notify the inmate, in writing, that additional grievances will
    not be considered until all pending grievances have been resolved. More than five
    (5) active grievances is considered excessive.

          If an inmate’s excessive grievance filing is determined to be a result of the
          inmate’s inherent intent of deception, i.e., lying, a disciplinary report shall be
          written by the IGP Coordinator, in accordance with PM 5300.1, Inmate
          Disciplinary and Administrative Housing Hearing Procedures or PM 5300.2,
          Juvenile Disciplinary and Administrative Housing Hearing Procedures.

30. TRANSFERS/RELEASES

     a.      If a grievance is submitted for response and the inmate is transferred or
             released from DOC custody, resolution of the grievance will continue. It will
             be the responsibility of the inmate to inform the IGP Coordinator of the
             pending release or transfer and to provide a forwarding address for the
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 24 of 33
DISTRICT OF COLUMBIA                               EFFECTIVE DATE:       January 18, 2018    Page 23 of 25
DEPARTMENT OF CORRECTIONS
                                                   SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                     November 15, 2016
                                                    REVIEW DATE:         January 18, 2019
SUBJECT:                INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                 4030.1K
Attachments:            Attachment A - Inmate Grievance Process and Time Frames
                        Attachment B – Inmate Request Slip
                        Attachment C - Inmate Informal Resolution/Grievance Form
                        Attachment D – Crystal Report IGP Receipt
                        Attachment E – Appeal Level 1 - Deputy Director
                        Attachment F - Appeal Level 2 - Director
                        Attachment G – Inmate Grievance Return Form



           response to be sent to. The IGP Coordinator will make every effort to forward
           the IGP response to a transferred or released inmate.

   b. If an inmate wishes to file a grievance against either facility CDF or CTF after
       transfer, he/she can do so by following the DOC grievance process posted in all
       housing units.

31. REPORTING

     a.    The IGP Coordinator shall print the Crystal Report IGP Complaint Log that
           records all formal grievances entered in JACCS under the IGP. Not later than
           the 10th day of each month, a copy of this log, reflecting grievances filed
           during the previous month, shall be forwarded through the Warden, Deputy
           Wardens and Chief Case Manager..

     b.    Each DOC official who renders a decision on an Inmate Grievance Appeal
           shall enter required data in the JACCS IGP screen.

     c.    The IGP Coordinator shall print the Crystal Report Unresolved Grievance Log
           that tracks and monitors the progress of grievances remaining unresolved
           more than fifteen (15) business days after receipt. No later than the tenth
           (10th) day of each month, the Warden shall forward a copy of this log along
           with a Plan of Action for completion through the Deputy Director to the
           Director.

     d.    All records, logs, and reports that pertain to inmate informal resolution and
           grievances shall be maintained in accordance with PS 2000.2, Retention and
           Disposal of Department Records.

     e.    The Director shall provide to the Council on a quarterly basis internal reports
           relating to living conditions in the Central Detention Facility, including inmate
           informal and formal grievances and a copy of the Unresolved Grievance
           Logs.
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 25 of 33
DISTRICT OF COLUMBIA                              EFFECTIVE DATE:       January 18, 2018    Page 24 of 25
DEPARTMENT OF CORRECTIONS
                                                  SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                    November 15, 2016
                                                   REVIEW DATE:         January 18, 2019
SUBJECT:               INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                4030.1K
Attachments:           Attachment A - Inmate Grievance Process and Time Frames
                       Attachment B – Inmate Request Slip
                       Attachment C - Inmate Informal Resolution/Grievance Form
                       Attachment D – Crystal Report IGP Receipt
                       Attachment E – Appeal Level 1 - Deputy Director
                       Attachment F - Appeal Level 2 - Director
                       Attachment G – Inmate Grievance Return Form



32. IGP EVALUATION

     a.    The IGP Coordinator shall submit monthly reports to the Warden that shall
           include, but not be limited to, IGP processing or procedural issues, emergent
           and systemic deficiencies, and general complaints and concerns that warrant
           attention.

     b.    The Risk Manager shall review IGP reports and conduct quarterly audits, and,
           in conjunction with the Warden, determine plans of action where warranted to
           improve safety and program performance.

     c.    At a minimum, the reviews described above, shall include assessments of the
           following operational factors:

           1)   Compliance with Response Time – An assessment to determine if
                inmate grievances are responded to within the prescribed time periods.

           2)   Availability of Forms – A determination of the accessibility and
                availability of the forms used to submit grievances.

           3)   Response to Grievances – An analysis to determine if appropriate
                responses and remedies are being provided in response to grievances.

           4)   Credibility of the System – An assessment of inmate knowledge of,
                satisfaction with, and confidence in the IGP.

           5)   Conclusions and Recommendations – An evaluation of the data
                generated through the IGP process (i.e., number of grievances, types of
                grievances filed, number and types of grievances by institutions). This
                data shall be used to develop specific conclusions and
                recommendations regarding Department operations and the DOC IGP.

     d.    Annual Statistical Summary Report. The Office of Information Technology
           Division shall maintain the database and provide an annual statistical
       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 26 of 33
DISTRICT OF COLUMBIA                              EFFECTIVE DATE:       January 18, 2018    Page 25 of 25
DEPARTMENT OF CORRECTIONS
                                                  SUPERSEDES:           4030.1J
POLICY AND PROCEDURE                                                    November 15, 2016
                                                   REVIEW DATE:         January 18, 2019
SUBJECT:               INMATE GRIEVANCE PROCEDURE (IGP)
NUMBER:                4030.1K
Attachments:           Attachment A - Inmate Grievance Process and Time Frames
                       Attachment B – Inmate Request Slip
                       Attachment C - Inmate Informal Resolution/Grievance Form
                       Attachment D – Crystal Report IGP Receipt
                       Attachment E – Appeal Level 1 - Deputy Director
                       Attachment F - Appeal Level 2 - Director
                       Attachment G – Inmate Grievance Return Form



           summary of the DOC IGP and submit it to the Director. This summary shall be
           provided by the 21st day of October for the preceding fiscal year.




ATTACHMENTS


Attachment A – Inmate Grievance Process and Time Frames
Attachment B – Inmate Request Slip
Attachment C – Inmate Informal Resolution/Grievance Form
Attachment D – Crystal Report IGP Receipt
Attachment E – IGP Appeal Level 1 Form (Appeal to Deputy Director)
Attachment F – IGP Appeal Level 2 Form (Appeal to Director)
Attachment G- Inmate Grievance Return Form




DOC/PP4030.1K/1/18/2018
                                                                      PP 4030.1
             Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 27 of 33
                                                                                                          Attachment A




       INMATE INFORMAL RESOLUTION/GRIEVANCE PROCESS AND TIME FRAMES


                             Inmate files an Informal Resolution by placing the informal resolution in
                             the IGP box for the IGP Coordinator to record and disseminate to various
                             departments within five (5) business days of the triggering incident or
                             situation.

                                         The Department Designee will                       Inmate accepts response.
                                         respond to IGP coordinator within                  Informal Resolution is
                                         seven (7) business days of receipt of              resolved.
                                         form. The IGP coordinator will
                                         respond to the inmate.

                        Inmate does not accept response from department designee, inmate then has
                        five (5) business days to submit original inmate informal??? Should be
NOTE: If an             formal now resolution/grievance form to the IGP Coordinator.
inmate requests a
grievance or appeal                                                                                           Inmate accepts
                                  IGP Coordinator will conduct an investigation and respond to                decision and formal
form, the inmate is
                                  the inmate’s grievance within fifteen (15) business days of
to be provided with                                                                                           grievance is
                                  receipt of the form.
the form within 1                                                                                             resolved.
business day of the
request.
                             The IGP Coordinator shall generate an inmate receipt utilizing the Crystal
                             Report Informal Resolution Request Receipt.




                               Inmate does not accept response from the IGP Coordinator, the inmate
                               then has five (5) business days to submit the original inmate
                               informal??? Should be formal resolution/grievance form to the Warden
                               through the IGP Coordinator.


                              The Warden will issue a response to the inmate within fifteen (15)
                              business days of receipt of the form. If the inmate does not accept
                              the decision then he/she can start the appeal process.



 Inmate will send original              The Deputy Director will respond to the               The Director will respond to the
 form along with form-1-                inmate within twenty-one (21) business                inmate within twenty-one (21)
 Deputy Director Appeal to              days of receipt. If inmate does not accept            business days of receipt of the form.
 the IGP Coordinator                    the response then he or she will have five            The Director’s Response is final.
 within five (5) business               (5) business days to submit form 2-
 days.                                  Director Appeal to the IGP Coordinator.
     Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 28 of 33




                                                                          PP 4030.1
                                                                          Attachment B
                                DISTRICT OF COLUMBIA
                             DEPARTMENT OF CORRECTIONS



                                   INMATE REQUEST SLIP

DATE ______

NAME ___________________             DCDC_______UNIT_             __CELL____

            PLEASE CHECK ( ) FOR THE SERVICES YOU ARE IN NEED OF

{ } RECORDS    OFFICE                                             {   } CASE MANAGER
{   } CHAPLAINS OFFICE                                            {   } INMATE CLOTHING
{   } FINANCIAL ACCOUNT BALANCE                                   {   } LEGAL CALL
{   } INMATE PROPERTY                                             {   } NOTARY
{   } FACE SHEET ( UNAVAILABLE IF YOUR SENTENCE IS OVER 1 YEAR)   {   } LAW LIBRARY
{   } OTHER
              PLEASE EXPLAIN THE NATURE OF YOUR REQUEST BELOW




`




                          OFFICIAL/CASE MANAGER COMMENTS




DATE:                                  STAFF SIGNATURE:
                   Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 29 of 33                                          PP 4030.1
                                                                                                                           Attachment C

                    DISTRICT OF COLUMBIA                                                     TO BE COMPLETED BY INMATE
                    DEPARTMENT OF CORRECTIONS                                                GRIEVANCE COORDINATOR
                                                                                             GRIEVANCE NUMBER:
                    INMATE INFORMAL
                    RESOLUTION/GRIEVANCE FORM                                                #________________________
STEP 1: INFORMAL RESOLUTION (To be completed by Inmate)
       Inmate has five (5) days after triggering incident to submit request.
       . Place this form in the housing unit IGP box. The IGP coordinator will respond within seven (7) business days..
INMATE NAME:                                        DCDC#:                UNIT:             CELL:              DATE:

SELECT OFFICE/SERVICES NEEDED:
o   Facility Transfer                                  o   Property                                             o Facilities
o   Fire Safety and Sanitation                         o   Sentence computation, jail credit, over detention      Management
o   Program and Activities                             o   Finance                                              o Discrimination
o   Personal Hygiene                                   o   Rules and Regulations                                o Transportation
o   Case Management Services                           o   Staff Treatment                                      o Safety and Security
o   Health Care                                        o   Food Service                                         o Contract Facility
o   Communications (mail, visits, telephone,           o   Religious Services
    legal)                                                                                                      o Other
PLEASE EXPLAIN NATURE OF COMPLAINT: _____________________________________________________________________
______________________________________________________________________________________________________________
______________________________________________________________________________________________________________
______________________________________________________________________________________________________________
________________________________________________________________________Inmate Signature:______________________
__________________ *** FOR DOC COMPLETION BELOW THIS LINE***_______________________________
ACTION TAKEN: _____________________________________________________________________________________________
______________________________________________________________________________________________________________
______________________________________________________________________________________________________________
______________________________________________________________________________________________________________
______________________________________________________________________________________________________________

                                         CASE MANAGER SIGNATURE_____________________ DATE__________________
     FOR INMATE: Has this issue been resolved? YES or NO If not, please check the “NO” box and place this form in the
     housing unit IGP Box. Inmate has five (5) business days to submit this form back to IGP Coordinator.

 _________________________________________________
STEP   2: FORMAL INMATE GRIEVANCE (IGP COORDINATOR RESPONSE)
                                                                                                DATE RECEIVED:______________
       Inmate Grievance Coordinator will respond to grievance within fifteen (15) business days of receipt.
ACTION TAKEN: _____________________________________________________________________________________________
______________________________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________
                     INMATE GRIEVANCE COORDINATOR SIGNATURE___________________ DATE_______________
       Inmate has five (5) business days to submit a request for Administrative Remedy to the Warden.

STEP 3: REQUEST FOR WARDEN’S ADMINISTRATIVE REMEDY
       The Warden will issue a response to the grievance within fifteen (15) business days of receipt.

ACTION TAKEN:______________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________
______________________.         WARDEN SIGNATURE________________________ DATE________________
       An Appeal - Level 1 - Deputy Director form can be filed five (5) business days of receipt after response from the Warden. This
        grievance must be attached to the appeal.
                    Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 30 of 33
                                                                                     PP 4030.1
                                                                                     Attachment D




                                                    CRYSTAL REPORT IGP

                                                             Receipt



    Grievant's Last Name, First Name, Middle Name                                 DCDC#                           Booking#




                                 Institution                                                      Housing Unit



                                                                                              (type not specified)
 IGP/IRC Date                  IGP/IRC Number         IGP/IRC Code                              Subject of Complaint




                                                                                             Staff Recipient Name




                                                                                           Staff Recipient Signature




                            The above-listed IGP or IRC has been received by the DC Department ofCorrections
                                and will be processed in accordance with IGP/IRC policies andprocedures.


OMITS/lg: October 29,2009
                                                                     I                                                 G - IGP and IRe Receipt


                     The Jail and Community Corrections System (JACCS) is the sole source of all data used for this            Receipt printed:
                                                                                                                                    6116/2014
                      report. Records listed reflect information in JACCS as of the date and time the report is run.               2:0S:ISPM
                       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 31 of 33
District of Columbia                                                                                                               PP 4030.1
Department of Corrections                                                                                                       Attachment E
IGP Form 1

                                   APPEAL Level 1 – DEPUTY DIRECTOR
Type or use ballpoint pen. If additional space is needed, attach an original and three copies.

From:
         LAST NAME, FIRST NAME, MIDDLE INITIAL                                DCDC No.             CELL/BLOCK No.                FACILITY

PART A – REASON FOR APPEAL




                     DATE                                                                   SIGNATURE OF INMATE/OFFENDER

PART B – RESPONSE




If dissatisfied with this response, you may appeal to the Director. Your appeal must be forwarded to the Director within 5 work days. To file an
appeal to the Director, obtain an IGP Form 2 from your case manager and state your objections to this decision and forward a copy of this
decision and any supporting documents you may have along with your appeal.

          DATE                 IGP No.         COMPLAINT TYPE CODE                               SIGNATURE DEPUTY DIRECTOR




Original – Inmate/Offender
Copy Warden
Copy Inmate/Offender File
                       Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 32 of 33
District of Columbia                                                                                                     PP 4030.1
Department of Corrections                                                                                            Attachment F
IGP Form 2

                                             APPEAL Level 2 - DIRECTOR
Type or use ballpoint pen. If additional space is needed, attach an original and three copies.

From:
         LAST NAME, FIRST NAME, MIDDLE INITIAL                                DCDC No.           CELL/BLOCK No.       FACILITY

PART A – REASON FOR APPEAL




                     DATE                                                                   SIGNATURE OF INMATE/OFFENDER

PART B – RESPONSE




This is the final level of review in the DC Department of Corrections.

          DATE                 IGP No.          COMPLAINT TYPE CODE            SIGNATURE OF Director or Designee




Original – Inmate/Offender
Copy Warden
Copy Inmate/Offender File
                     Case 1:20-cv-00849-CKK Document 89-7 Filed 05/29/20 Page 33 of 33                                             PP 4030.1
                                                                                                                               Attachment G

                      DISTRICT OF COLUMBIA                                                      TO BE COMPLETED BY THE INMATE
                      DEPARTMENT OF CORRECTIONS                                                 GRIEVANCE COORDINATOR
                                                                                                GRIEVANCE NUMBER:
                      INMATE GRIEVANCE PROCEDURE
                      RETURN OF GRIEVANCE FORM                                                  #________________________
                      State Form # 45475



  TO: INMATE NAME AND DOC NUMBER                           FACILITY:                           DATE OF GRIEVANCE:



  HOUSING ASSIGNMENT:

  DATE GRIEVANCE RECEIVED:                                                 DATE GRIEVANCE RETURNED:
 THE ATTACHED GRIEVANCE IS BEING RETURNED TO YOU BECAUSE YOU HAVE FAILED TO COMPLY WITH THE
 ADMINISTRATIVE PROCEDURES FOR POLICY PP 4030.1, “INMATE GRIEVANCE PROCEDURES.” THIS GRIEVANCE IS BEING
 RETURNED FOR THE FOLLOWING REASON(S):

 _____              No indication you have attempted to resolve this grievance informally. If you have attempted to resolve this grievance
                    informally, please include the required information regarding the action taken and the response received. If you did not
                    attempt to resolve this grievance informally, you have five (5) business days from the date below to attempt to do so;
                    otherwise this grievance will not be considered.

 _____              This grievance concerns a Classification or Disciplinary Hearing action. These types of actions are to be appealed
                    through their own appeal process and not through the grievance process.

 _____              There is no indication that you were personally affected by a Department or facility action or policy/procedure.

 _____              This grievance appears to be on behalf of a group and group grievances are not permitted.

 _____              This grievance is not signed and/or dated and/or does not include your commitment name and DOC number.

 _____              This grievance contains multiple issues. Grievances are to address only one (1) issue unless there is a direct
                    relationship between multiple issues. You may submit separate grievances for the separate issues.

 _____              This grievance is not legible, understandable, presented in a courteous manner .

 _____              This grievance concerns an issue that cannot be resolved by the Department of Corrections because the issue is beyond
                    the authority of the Department. This issue may be addressed to: ________________________________________

 _____              This grievance/appeal was not submitted within the five (5) day time frame. Unless you can show just reason(s) for
                    this delay, this grievance/appeal will not be reviewed.

 _____              The issue in this grievance is addressed in Grievance # __________________.

 _____              This grievance exceeds the number of active grievances that you are allowed to have in the system (five (5). To
                    proceed with this grievance, you must withdraw at least one (1) currently pending grievance.

 _____              Other: __________________________________________________________________________________________

                    _______________________________________________________________________________________________.



 PRINTED NAME OF INMATE GRIEVANCE                       SIGNATURE OF INMATE GRIEVANCE COORDINATOR:               DATE OF RESPONSE:
 COORDINATOR:


 PROCEDURES COORDINATOR DATE OF RESPONSE
If you wish to proceed with this grievance, you have five (5) business days from the date of response to initiate an informal grievance, if not
already done, or to return the corrected grievance to the Inmate Grievance Coordinator.
